Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 16, 2021

                                       No. 04-21-00425-CV

                                           Durst CAGE,
                                            Appellant

                                                  v.

                                           Carla CAGE,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI19243
                             Honorable Larry Noll, Judge Presiding


                                          ORDER
        The filing fee of $205.00, which was due from appellant Durst Cage when this appeal
was filed, has not been paid. The clerk of the court notified appellant of this deficiency in a letter
dated October 4, 2021, and stated the fee must be remitted no later than October 14, 2021. On
November 2, 2021, the clerk sent a second notice of deficiencies. The fee remains unpaid. Rule 5
of the Texas Rules of Appellate Procedure provides:

               A party who is not excused by statute or these rules from paying
               costs must pay—at the time an item is presented for filing—
               whatever fees are required by statute or Supreme Court order. The
               appellate court may enforce this rule by any order that is just.

TEX. R. APP. P. 5. Appellant has also not filed a docketing statement or certified service of the
notice of appeal on each court reporter, although the clerk also notified appellant of these
deficiencies and required corrective action by October 14, 2021.

        We therefore ORDER appellant, no later than November 29, 2021, to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court